Citation Nr: 1413002	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as secondary to service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Later that month, the Veteran submitted correspondence indicating he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for glaucoma, which he claims is secondary to his service-connected Type II diabetes mellitus.  In denying the Veteran's claim for service connection, the RO relied on VA medical opinions dated May 2009 and January 2011.  

Secondary service connection may be established when a service-connected disability aggravates a nonservice-connected disability.  Specifically, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

In the May 2009 and January 2011 examination reports, the same VA examiner stated that the Veteran's glaucoma was not related to his diabetic condition, but provided no rationale for that opinion and did not address the issue of aggravation.  
Based on the above, the Board finds that an additional opinion is needed to address the issue of aggravation, and to provide rationales for all conclusions reached. 

The Veteran stated during his VA examinations that a procedure to address his glaucoma had been performed by a physician in Dallas, Texas.  The claim file is devoid of documentation relating to that procedure, which appears to have been performed in late 2008 or early 2009.  Additionally, the RO's December 2011 Supplemental Statement of the Case references VA treatment records from the North Texas Health Care System, but these records have not been associated with the paper or electronic claims file.  On remand, these and any other reasonably identified medical records must be obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional VA and private medical providers from whom he received treatment for glaucoma from November 2008, forward.  After securing any necessary authorization, obtain any identified, pertinent records, including the already identified records from Dr. Kimberly Warren of the Key-Whitman Eye Center and the records from the VA North Texas Health Care System.  Document all efforts to obtain these records in the claims file.  If any such records cannot be obtained, inform the Veteran and his representative and afford them an opportunity to submit them.

2.  Then, return the claim file to the VA examiner who provided the January 2011 eye examination, if available.  Following review of the claims file and examination report, the examiner is to issue an addendum opinion that responds to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma was caused by his service-connected Type II diabetes mellitus?  Explain why or why not.

(b)  If not caused by his Type II diabetes mellitus, is it at least as likely as not that the Veteran's glaucoma was permanently worsened beyond normal progression (aggravated) by his diabetes?  Explain why or why not.

If the provider is unable to render a requested opinion without resorting to speculation, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information; whether the question falls within the limits of current medical knowledge or scientific development; whether the cause of the condition in question is truly unknowable; and/or whether the question is so outside the norm of practice that it is impossible for the provider to use his or her medical expertise and training to render an opinion.

If the original examining provider is not available, the claim file should be forwarded to a medical professional  of similar or greater qualifications to issue the requested opinions.  If new examinations are deemed necessary to respond to the questions posed, they must be scheduled.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


